Case 2:21-cv-00702-DLR-JFM Document 7 Filed 04/30/21 Page 1 of 13




                                                 FILED            LODGED


                                               Apr 30 2021
                                                 CLERK U.S. DISTRICT COURT
                                                    DISTRICT OF ARIZONA
Case 2:21-cv-00702-DLR-JFM Document 7 Filed 04/30/21 Page 2 of 13
Case 2:21-cv-00702-DLR-JFM Document 7 Filed 04/30/21 Page 3 of 13
Case 2:21-cv-00702-DLR-JFM Document 7 Filed 04/30/21 Page 4 of 13
Case 2:21-cv-00702-DLR-JFM Document 7 Filed 04/30/21 Page 5 of 13
Case 2:21-cv-00702-DLR-JFM Document 7 Filed 04/30/21 Page 6 of 13
Case 2:21-cv-00702-DLR-JFM Document 7 Filed 04/30/21 Page 7 of 13
Case 2:21-cv-00702-DLR-JFM Document 7 Filed 04/30/21 Page 8 of 13
Case 2:21-cv-00702-DLR-JFM Document 7 Filed 04/30/21 Page 9 of 13
Case 2:21-cv-00702-DLR-JFM Document 7 Filed 04/30/21 Page 10 of 13
Case 2:21-cv-00702-DLR-JFM Document 7 Filed 04/30/21 Page 11 of 13
Case 2:21-cv-00702-DLR-JFM Document 7 Filed 04/30/21 Page 12 of 13
Case 2:21-cv-00702-DLR-JFM Document 7 Filed 04/30/21 Page 13 of 13
